Citation Nr: 0717917	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a cervical spine 
disability.  

4.  Entitlement to service connection for a lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In March 2003, the veteran testified at a hearing before a RO 
decision review officer.  In December 2003, the Board 
remanded the veteran's claims for additional development.  


FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
right knee.  

2.  The veteran did not experience disease or injury of the 
cervical spine or left knee during his military service; 
current disability of the cervical spine or left knee is not 
attributable to service.  

3.  The veteran does not have current disability of the 
lumbosacral spine that is attributable to his military 
service.  




CONCLUSIONS OF LAW

1.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  

4.  The veteran does not have a lumbosacral spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  Through a November 2001 notice 
letter, as well as subsequent notice letters in February 
2004, August 2004, and March 2005, the veteran was notified 
of the legal criteria governing his claims and the evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the multiple notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the veteran was 
notified that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  Additionally, the veteran was 
requested to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims in June 2002, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that any late notice in this case under the VCAA 
requires a remand.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, following the most recent notice 
letter in March 2005, the veteran's claim was readjudicated 
in May 2005.  Although notice regarding effective dates and 
rating criteria provisions has not been provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file.  Identified medical records 
from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma 
have been obtained.  The veteran was provided a VA 
examination and an opinion was provided by the examiner 
regarding the relationship between the veteran's claimed 
disabilities and his period of service.  Otherwise, the 
veteran has not alleged that there are any outstanding 
medical records probative of his claims that need to be 
obtained.  

The Board notes that in the February 2004 notice letter, the 
veteran was requested to submit, in particular, any reports 
of employment physicals, as well as any reports pertaining to 
knee surgery that he reportedly underwent in May 2000 at the 
McBride Clinic Bone and Joint Hospital.  The veteran was 
advised that if he did not have the records in his possession 
or was unable to obtain them, he should complete and submit 
the appropriate VA Form(s) 21-4142 (Authorization for Release 
of Information), which would allow VA to obtain the evidence 
for him.  The Board notes that the veteran has not submitted 
any of the requested records or any necessary medical 
releases.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records do not denote 
complaints, diagnoses, or treatment for a right knee 
disability.  Post-service medical evidence reflects the 
veteran's treatment in October 2001 for right knee 
arthralgia, pain, and swelling.  The diagnosis was Baker's 
Cyst, which was noted to have resolved later that month.  
Otherwise, there is a lack of post-service medical evidence 
reflecting a right knee disability.  In particular, in a 
report of March 2005 VA examination, the examiner noted that 
the veteran denied any problems with his right knee.  
Following clinical evaluation, the examiner's diagnosis 
included no disease of the right knee.  This finding is 
consistent with the other medical evidence record, to include 
a report of January 2002 QTC medical examination, in which X-
rays were negative for degenerative changes of the right knee 
and no disability was identified.  Furthermore, the veteran 
has neither presented nor alluded to any medical evidence 
establishing that he suffers from a current right knee 
disability.  Hence, an essential requirement for service 
connection is not met.  

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current 
right knee disability, the claim for service connection may 
not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board also notes that, the veteran's service medical 
records do not specifically denote the presence of 
complaints, diagnoses, or treatment for left knee or cervical 
spine disabilities.  Such records do reflect, however, that 
in August 1962 the veteran was diagnosed with back strain.  
He was prescribed Roboxin and Darvocet.  In December 1966, 
the veteran was noted to complain of a backache.  The 
impression was flu syndrome.  In August 1968, the veteran 
complained of pain in his low back and pain when urinating.  
The impression was prostatitis.  

Post-service medical evidence reflects that the veteran 
suffered injury to his left knee following a motor vehicle 
accident in May 2000.  Radiographic studies reveal 
degenerative changes in the veteran's left knee, as well as 
degenerative changes and disc disease of both the cervical 
spine and lumbosacral spine.  Here, the evidence of record 
does not reflect a showing of degenerative changes 
(arthritis) associated with either the left knee, cervical 
spine, or lumbosacral spine within the one-year period 
following the veteran's discharge from service in October 
1968.  38 C.F.R. §§ 3.307, 3.309.

With respect to those current disabilities of the left knee, 
cervical spine, and lumbosacral spine, there is absent from 
the record competent evidence linking any of these 
disabilities to the veteran's period of service.  In 
particular, the only competent medical opinion evidence 
weighs against the claims.  In the report of the March 2005 
VA examination, the examiner, following her review of the 
veteran's claims file and evaluation of the veteran, opined 
that the disabilities of the left knee, cervical spine, and 
lumbosacral spine were not related to the veteran's period of 
service.  No medical professional otherwise provides findings 
or opinions contrary to the opinion of the VA examiner, and 
neither the veteran nor his representative has presented or 
alluded to the existence of any such medical evidence or 
opinion.  

The Board also notes that the veteran has claimed that his 
disabilities of the left knee and cervical spine are related 
on a secondary basis to his lumbosacral spine disability.  
However, in light of the finding above that the veteran's 
lumbosacral spine disability is not related to service, that 
particular theory of entitlement does not warrant further 
consideration.  

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claims, in particular 
that he experienced back pain within 60 days of his 
separation from active service in 1968 while working for 
Ralston-Purina Feed Company.  The veteran's ex-spouse has 
submitted a statement supporting the veteran's contentions.  
While the Board does not doubt the sincerity of the veteran's 
belief that his disabilities are related to his period of 
active service, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as a 
diagnosis of what the pain represented in 1968 or the medical 
relationship between any current disability and military 
service.  See Bostain v. West, v. West, 11 Vet. 124, App. 
124, 127 (1998) (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As such, the 
veteran's assertions, alone, cannot provide a basis for a 
grant of service connection.  Furthermore, the veteran's 
contentions were considered by the VA examiner in arriving at 
her medical opinion in March 2005.  

Therefore, in the absence of a showing of a right knee 
disability, a nexus between the veteran's left knee 
disability, cervical spine disability, or lumbosacral spine 
disability and his period of military service, or arthritis 
within one year of service, a preponderance of the evidence 
is against the claims of service connection.  Accordingly, 
the appeal must be denied in its entirety.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a lumbosacral spine disability is 
denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


